DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-8 & 10-21 are pending and have been examined in this application. The Information Disclosure Statement (IDS) filed on 08/06/2022 has been considered by the Examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 should be dependent on Claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8, 10-12, 15-17 & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN203671110U to Nantong in view of US Patent Number 1,472,967 to Enkler.

A) As per Claims 1 & 20, Nantong teaches an air conditioner (Nantong: Abstract, air conditioner with sealing plate), comprising: 
an air conditioner body (Nantong: abstract, air conditioner movable); 
an air duct (Nantong: duct from air conditioner to Item 1 shown in Figure 3), having one end connected to the air conditioner body; and 
a sealing plate assembly further (Nantong: Figure 1) comprising: 
a first sealing plate (Nantong: Figure 1, Item 2); 
a second sealing plate (Nantong: Figure 1, Item 3), mounted on one side of the first sealing plate, wherein the first sealing plate and the second sealing plate can slide relatively; 
a sealing plate joint (Nantong: Figure 1, Item 1 with vent hole 11), mounted on the first sealing plate, located at one end of the first sealing plate opposite to another end of the first sealing plate where the second sealing plate slides out of the first sealing plate, and provided with a vent hole,
a stop plate (Nantong: Figure 2, very top plate of Item 7), arranged on a far side of the first sealing plate from the sealing plate joint; and 
wherein, the vent hole is connected to another end of the air duct (Nantong: duct from air conditioner to Item 1 shown in Figure 3).
Nantong does not teach a connector for connecting the first sealing plate to the sealing plate joint, wherein the first sealing plate and the sealing plate joint can rotate relatively by taking the connector as the axis,
a first sliding chute, arranged in the first sealing plate.
However, Enkler teaches a connector (Enkler: Figure 2, Items 15) for connecting the first sealing plate to the sealing plate joint, wherein the first sealing plate and the sealing plate joint can rotate relatively by taking the connector as the axis,
a first sliding chute (Enkler: Figure 2, Item 23 closest to Item 13), arranged in the first sealing plate.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nantong by adding a hinge to the sealing plate to allow rotation with a locking mechanism, as taught by Enkler, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nantong with these aforementioned teachings of Maine since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the expansion structure of Enkler for the expansion method of Nantong. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 2, Nantong in view of Enkler teaches that the connector is at least one of a hinge, a rotating shaft, a rubber member and a plastic member; and the connector has a rotatable angle ranging from 0 to 180 degrees (Enkler: Figure 2, Items 15).

C) As per Claims 3 & 21, Nantong in view of Enkler teaches that a second sliding chute (Enkler: Figure 2, Item 24), arranged in the sealing plate joint to engage the first sliding chute; and 
a latch (Enkler: Figure 2, Item 22), matched with the first sliding chute and the second sliding chute; wherein 
the latch is longer than the second sliding chute, and the latch can access or retreat from the first sliding chute when the sealing plate joint is rotated to be parallel to the first sealing plate, and wherein the first sliding chute having an opening facing the second sealing plate, the latch is configured to support and prevent relative rotation of the first sealing plate and the sealing plate joint when the latch is pushed into the second sliding chute, and wherein the first sealing plate and the sealing plate joint are configured to permit relative rotation for storage when the latch is pulled out of the second sliding chute (Enkler: Figure 2, bolt 22 retreats and access all chutes when plates are parallel and allows parts to hinge when not fully engaged with all chutes).

D) As per Claims 8 & 11-12, Nantong in view of Enkler teaches that that at least one sliding support is arranged on the first sealing plate (Nantong: best shown in Figure 2); 
the sliding support further comprises: 
a connecting portion (Nantong: Figure 2, Item top 7 with flat area having Items 8), arranged on the first sealing plate; and 
a stop portion (Nantong: Figure 2, bottom Item 7), arranged on the connecting portion; 
wherein, the stop portion is wider than the connecting portion; and 
the second sealing plate is provided with a sliding chute, and the sliding chute is configured to engage the sliding support to cause a relative sliding between the first sealing plate and the second sealing plate (Nantong: Figure 2, Item 6).

E) As per Claims 10 & 16, Nantong in view of Enkler teaches that bent structures, arranged on two sides of the first sealing plate and facing a middle of the first sealing plate (Nantong: Figure 2, top Item 7 on both sides of Item 2 in Figure 1); 
convex ribs (Nantong: Figure 2, bottom Item 7), arranged at the ends of the bent structures and extending toward the second sealing plate; and  
115332-5114-US16Patent Applicationgrooves, arranged on two sides of the second sealing plate, the convex ribs being configured to engage the grooves (Nantong: Figure 2, Item 6 has grooves for bottom Item 7 to fit).

F) As per Claims 15 & 17, Nantong in view of Enkler teaches that the first sealing plate, the second sealing plate and the sealing plate joint have the same width (Nantong: best shown in Figure 1).



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nantong in view of Enkler as applied to claim 3 above, and further in view of US Patent Publication Number 2019/0212028 A1 to Zemborain.

A) As per Claim 6, Nantong in view of Enkler teaches all the limitations except a fixing portion, arranged on the second sealing plate for fixing relative positions between the first sealing plate and the second sealing plate.
However, Zemborain teaches a fixing portion, arranged on the second sealing plate for fixing relative positions between the first sealing plate and the second sealing plate (Zemborain: Figure 4, Items 210).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Nantong in view of Enkler by adding a latching mechanism, as taught by Zemborain, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Nantong in view of Enkler with these aforementioned teachings of Zemborain with the motivation of holding the plates in the proper installed arrangement without tools.


Allowable Subject Matter
Claims 4-5, 13-14 & 18 are allowed. The Examiner notes that if the claim objection of Claim 19 is corrected such that it is dependent on Claim 18, Claim 19 would also be allowable.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 & 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762